Willard Bartlett, J. :
The facts which the return states' to have occurred before Mr. Justice Marean in my opinion are sufficient to uphold an adjudication finding the relator guilty of contempt; and 1 should have no hesitation in agreeing with the presiding justice were it not for the' decision of the Court of Appeals in the case of People ex rel. Barnes v. Court of Sessions (147 N. Y. 290) in regard to the contents of the commitment in such a proceeding as this. There, although the *279court assumed that the evidence was sufficient to warrant the conviction, the adjudication was reversed and the proceeding dismissed on the ground that the mandate of commitment did not specify the particular circumstances of the relator’s offense, as required by section 11 of the Code of Oivil Procedure. In other words, this omission in the commitment is held to be fatal upon a review of the proceedings by certiorari, although the papers before the reviewing tribunal clearly established the sufficiency of the proof to sustain the conviction of the relator.
The authority or correctness of this decision cannot be questioned here, and it is impossible to sustain this conviction without disregarding the rule therein laid down, unless we are prepared to hold that the statement in the commitment or final order, to the effect that the relator, in the immediate view and presence of the court, behaved in an insolent and disorderly manner which tended to interrupt the proceedings of the court and impair the respect due to its authority, is a sufficient statement of the particular circumstances of the offense. The presiding justice thinks it is enough, but I find myself unable to adopt that view. The statement that an attorney behaved in an insolent and disorderly manner conveys no idea whatever as to the particulars of his conduct. There are scores of ways in which insolence may be manifested, and innumerable sorts of disorderly behavior. It is difficult, of course, in a written statement, to convey to the mind of the reader a photographic impression of what occurred at the time of an alleged contempt, such as this, but the facts set out in this very return show that it is entirely possible to particularize to some extent and lay before the tribunal of review, in the commitment or final order itself, the very circumstances which are relied upon as constituting the offense. I think that the decision in the Bournes case requires this to be done, and that, because it has not been done in the case at bar, it is our duty to annul the determination. Were it not for the authority cited, I should be disposed to hold that the facts stated in the return might be regarded as helping out the commitment sufficiently to sustain the conviction.
Woodward and Jerks, JJ., concurred; Goodrich, P. J., read for affirmance.